DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The nonstatutory obviousness-type double patenting rejection to claim 1 as being unpatentable of copending Application No. 15/024,032 is withdrawn in view of Applicant’s amendment to claim 1. 

Response to Arguments
The objection of the drawings is withdrawn in view of Applicant’s submission of the amended drawing.
The rejections of claims 2-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of Applicant’s amendments to the above claims. 

Allowable Subject Matter
Claims 1 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined limitations of independent claim 1, based on Applicant’s persuasive arguments, filed on 01/28/2022. The dependent claims 7-11 are allowed for at least the same reason indicated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/NAN-YING YANG/Primary Examiner, Art Unit 2622